Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 23, 25-28, 30, 32-33, 35-37, and 39-48 are rejected under 35 U.S.C. 103 as being unpatentable over Klun et al. (US Patent Application 2013/0323519 A1, published 05 Dec. 2013, hereinafter Klun) in view of Kawabe et al. (JP 2012/184344 A, published 27 Sep. 2012, hereinafter Kawabe) and evidence provided by Miwon Specialty Chemical Co. Ltd.
Regarding claims 23, 25, 28, 30, 37, and 43, Klun teaches a barrier film including a substrate, a base (meth)acryloyl-based polymer layer vapor-deposited onto a substrate, an oxide layer vapor-deposited onto to the polymer layer, and a protective polymer layer applied to the oxide layer (Abstract and paragraphs 0013-0016).  Klun teaches the thickness of the base polymer layer varies from 2 nm to 5 [Symbol font/0x6D]m (paragraph 0071), the thickness of the oxide / inorganic layer is 24 nm (paragraph 0183), and the top protective layer is a (meth)acrylate compound with a thickness of 720 nm (paragraph 0185).  (Note that paragraphs 0183 and 0185 refer to a comparative example of the reference but that the inventive example uses layers with the 
Klun does not teach the use of a hydroxy pivalic acid neopentyl glycol diacrylate monomer in his base polymeric layer.
Kawabe teaches the use of hydroxy pivalic acid neopentyl glycol diacrylate (HPNDA) in his formulation for a curable resin for optical materials (Abstract and paragraphs 0049-0050 and 0083).  
Miwon Specialty Chemical Co. Ltd. (“The Solution in Energy Curing: Energy Curing Products,” dated 2018, page 4) provides the chemical structure of hydroxy pivalic acid neopentyl glycol diacrylate (HPNDA) (under the tradename Miramer M210) as:

    PNG
    media_image1.png
    254
    1013
    media_image1.png
    Greyscale
,
which is the claimed monomer, with R1 as a hydrogen, R2 as methyl groups, x=1, and z=0.  Miwon discloses that HPNDA has a molecular weight of 312 daltons.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the curable coating of Kawabe, including its HPNDA monomer, in the film of Klun.  Kawabe teaches a synergistic coating including HPNDA resulting in a film with improved optical properties and high light transmittance (paragraph 0049).  
Regarding claim 26, Klun in view of Kawabe teaches the elements of claim 23, and Kawabe teaches a resin formulation with 5 to 250 parts of HPNDA (Component B) to 100 parts 
Regarding claim 27, Klun in view of Kawabe teaches the elements of claim 23, and Klun teaches the oxide layer comprises silicon aluminum oxide (paragraph 0074).
Regarding claims 32, 33, and 40, Klun in view of Kawabe teaches the elements of claims 23 and 34, and Klun teaches the use of a separate adhesion-promoting layer between the substrate and the polymer layer (paragraph 0070).
Regarding claims 35 and 41, KIun in view of Kawabe teaches the elements of claims 23 and 37, and Klun teaches an uppermost protective layer, which can either be an inorganic layer or a polymeric layer (paragraph 0148).
Regarding claims 36 and 42, KIun in view of Kawabe teaches the elements of claims 23 and 37, and Klun teaches using a barrier film as part of a photovoltaic device, display device, or a solid-state lighting device (paragraph 0018) and wherein the substrate is a polymer film (paragraphs 0057-0058)
Regarding claim 39, KIun in view of Kawabe teaches the elements of claim 37, and Klun teaches that inorganic barrier layer can be sputtered onto the (meth)acrylate layer (paragraph 0045).
Regarding claims 44 and 45, Klun in view of Kawabe teaches the elements of claims 23 and 43, and Klun teaches the vapor deposition of the (meth)acryloyl monomers in his base copolymer layer (Abstract and paragraph 0066), and Kawabe teaches using the HPNDA acrylate 
It is the examiner’s position that the copolymer and photoinitiator of Kawabe are not considered polymerizable components.
Regarding claim 46, Klun in view of Kawabe teaches the elements of claim 23.  Given that Klun in view of Kawabe teach the same components in the same layers as the claimed composite article, the composite article of Klun in view of Kawabe would inherently resist interlayer delamination upon exposure to sunlight or ultraviolet light to the same extent as the claimed invention.
Regarding claims 47 and 48, Klun in view of Kawabe teaches the elements of claims 23 and 43.  Given that Klun in view of Kawabe teach the same components in the same layers as the claimed composite article, the composite article of Klun in view of Kawabe would inherently have the same water vapor and oxygen transmission rates as the claimed invention.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Klun et al. (US Patent Application 2013/0323519 A1, published 05 Dec. 2013, hereinafter Klun) in view of Kawabe et al. (JP 2012/184344 A, published 27 Sep. 2012, hereinafter Kawabe) and further in view of Schaeffer (“Radiation curable components and their use in corrosion resistant applications,” RADTECH, 2012 UV & EB Technical Conference Proceedings, published 30 Apr. 2012, hereinafter Schaeffer) and evidence provided by Sigma-Aldrich.
Regarding claim 31, Klun in view of Kawabe teaches the elements of claim 30, and Klun teaches a top protective (meth)acrylate copolymer layer (Abstract).

Schaeffer teaches the use of an acrylic coating with tricyclodecane dimethanol diacrylate monomer (TCMDA) and photoinitiator (Abstract, Figure 5, and Figure 9).
Sigma-Aldrich (“Tricyclo[5.2.1.02,6]decanedimethanol diacrylate”, accessed 25 Sep. 2020) has a molecular weight of 304.4 daltons.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use TCMDA monomer taught by Schaeffer in the (meth)acrylic copolymer of the top protective layer of Klun in view of Kawabe.  Schaeffer teaches that the TCMDA acrylic coating provided the best corrosion resistance of the various acrylic coatings that were tested (Monomer Evaluations section and Figure 9), especially given that Klun and Kawabe cite electronic / optoelectronic devices as one of the applications for their barrier films (Klun, paragraph 0042 and Kawabe, paragraph 0003).  

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Klun et al. (US Patent Application 2013/0323519 A1, published 05 Dec. 2013, hereinafter Klun) in view of Kawabe et al. (JP 2012/184344 A, published 27 Sep. 2012, hereinafter Kawabe) and further in view of McCormick et al. (US Patent Application 2010/0272933 A1, published 28 Oct. 2010, hereinafter McCormick).
Regarding claim 34, Klun in view of Kawabe teaches the elements of claim 23.
Klun refers to an adhesive layer (paragraph 0153), but does not disclose its location.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an adhesive layer as taught by McCormick to attach the barrier film of Klun in view of Kawabe to an electronic device.  Both McCormick’s and Klun’s inventions involve barrier films for electronic devices (McCormick, paragraph 0007 and Klun, paragraph 0042).  McCormick teaches that the adhesive layer has sufficient barrier properties to provide minimal infiltration through the bond line (paragraph 0095). 

Response to Arguments
Applicant’s arguments filed 25 Oct. 2021 have been fully considered, but they were not persuasive.  
Applicant amend claims 23, 37, 43, and 47-48.
Applicant argues that no motivation has been provided to replace Klun’s NPGDA with Kawabe’s HPNDA.
However, as presented above, Kawabe’s coating components are being taught into the (co)polymer layer of Klun’s barrier film.  It is not suggested that Kawabe’s HPNDA is being substituted for Klun’s NPGDA.
Applicant argues that neither Klun nor Kawabe discloses, teaches, or suggests that oxide-base delamination and other interface properties under light exposure are improved by the incorporation of HPNDA in a barrier film.

Applicant argues that Kawabe teaches the use of TCDD or HPNDA, and applicant has shown that films comprising TCDD are not stable under accelerated light aging.
However, Kawabe teaches TCDD as one monomer for his copolymer, which is distinct from his polyfunctional (meth)acrylate component, such as HPNDA.  That is, Kawabe does not teach that TCDD and HPNDA are substitutes for one another nor have the same function in his composition.
Applicant cites their data to show that films within the present claims are superior after accelerated light exposure than the films taught by Klun, which is in part derived from the presence of monomers of the claimed formula, for example, HPNDA.
However, the barrier film of Klun in view of Kawabe comprises HPNDA in the (co)polymer layer.
Further, the applicant’s data is not commensurate with the scope of the present claims.  The data is limited to HPNDA as the acrylic monomer at one amount, which is the claimed monomer with R1 as a hydrogen, R2 as methyl groups, x=1, and z=0, whereas the present claims broadly allow any monomers with R1 as a hydrogen or methyl group, R2 as alkyl groups 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is 571-272-9603.  The examiner can normally be reached on M - F 8:00 am- 5:00 pm ET.  Examiner 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN VINCENT LAWLER/
Examiner, Art Unit 1787

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787